UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended August 2, 2014 Commission file number 1-14170 NATIONAL BEVERAGE CORP. (Exact name of registrant as specified in its charter) Delaware 59-2605822 (State of incorporation) (I.R.S. Employer Identification No.) 8enth Street, Suite 4000, Fort Lauderdale, FL 33324 (Address of principal executive offices including zip code) (954) 581-0922 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes (✔) No ( ) Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes (✔) No ( ) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ( ) Accelerated filer (✔) Non-accelerated filer ( ) Smaller reporting company ( ) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ( ) No (✔) The number of shares of registrant’s common stock outstanding as of September 4, 2014 was 46,340,015. NATIONAL BEVERAGE CORP. QUARTERLY REPORT ON FORM 10-Q INDEX Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets as of August 2, 2014 and May 3, 2014 3 Consolidated Statements of Income for the Three Months Ended August 2, 2014 and July 27, 2013 4 Consolidated Statements of Comprehensive Income for the Three Months Ended August 2, 2014 and July 27, 2013 5 Consolidated Statements of Shareholders’ Equity for the Three Months Ended August 2, 2014 and July 27, 2013 6 Consolidated Statements of Cash Flows for the Three Months Ended August 2, 2014 and July 27, 2013 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 13 PART II - OTHER INFORMATION Item 1A. Risk Factors 14 Item 6. Exhibits 14 Signature 15 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS NATIONAL BEVERAGE CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands, except share data) August 2, May 3, Assets Current assets: Cash and equivalents $ 37,287 $ 29,932 Trade receivables - net 60,558 58,205 Inventories 47,466 43,914 Deferred income taxes - net 2,493 2,685 Prepaid and other assets 4,826 8,405 Total current assets 152,630 143,141 Property, plant and equipment - net 57,804 59,494 Goodwill 13,145 13,145 Intangible assets 1,615 1,615 Other assets 5,156 5,446 Total assets $ 230,350 $ 222,841 Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ 42,114 $ 45,606 Accrued liabilities 20,424 18,873 Income taxes payable 4,985 44 Total current liabilities 67,523 64,523 Long-term debt 25,000 30,000 Deferred income taxes - net 14,017 13,873 Other liabilities 7,873 8,244 Shareholders' equity: Preferred stock, $1 par value - 1,000,000 shares authorized: Series C - 150,000 shares issued 150 150 Series D - 120,000 shares issued (240,000 shares at May 3), aggregate liquidation preference of $6,000 ($12,000 at May 3) 120 240 Common stock, $.01 par value - 75,000,000 shares authorized; 50,369,799 shares issued (50,367,799 shares at May 3) 504 504 Additional paid-in capital 37,060 42,775 Retained earnings 95,937 80,737 Accumulated other comprehensive income (loss) 166 ) Treasury stock - at cost: Series C preferred stock - 150,000 shares ) ) Common stock - 4,032,784 shares ) ) Total shareholders' equity 115,937 106,201 Total liabilities and shareholders' equity $ 230,350 $ 222,841 See accompanying Notes to Consolidated Financial Statements. 3 NATIONAL BEVERAGE CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In thousands, except per share amounts) Three Months Ended August 2, July 27, Net sales $ 174,637 $ 172,353 Cost of sales 114,795 113,604 Gross profit 59,842 58,749 Selling, general and administrative expenses 37,638 40,086 Interest expense 124 196 Other income (expense) - net 1,197 ) Income before income taxes 23,277 18,427 Provision for income taxes 7,914 6,357 Net income 15,363 12,070 Less preferred dividends and accretion ) ) Earnings available to common shareholders $ 15,200 $ 11,920 Earnings per common share: Basic $ .33 $ .26 Diluted $ .33 $ .26 Weighted average common shares outstanding: Basic 46,336 46,330 Diluted 46,529 46,517 See accompanying Notes to Consolidated Financial Statements. 4 NATIONAL BEVERAGE CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (In thousands) Three Months Ended August 2, July 27, Net income $ 15,363 $ 12,070 Other comprehensive income (loss), net of tax: Cash flow hedges 371 ) Comprehensive income $ 15,734 $ 11,790 See accompanying Notes to Consolidated Financial Statements. 5 NATIONAL BEVERAGE CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (UNAUDITED) (In thousands) Three Months Ended August 2, July 27, Series C Preferred Stock Beginning and end of period $ 150 $ 150 Series D Preferred Stock Beginning of period 240 400 Series D preferred redeemed ) - End of period 120 400 Common Stock Beginning and end of period 504 504 Additional Paid-In Capital Beginning of period 42,775 50,398 Series D preferred redeemed ) - Stock options exercised 23 4 Stock-based compensation 51 37 Stock-based tax benefits 2 3 End of period 37,060 50,442 Retained Earnings Beginning of period 80,737 37,828 Net income 15,363 12,070 Preferred stock dividends and accretion ) ) End of period 95,937 49,748 Accumulated Other Comprehensive Income (Loss) Beginning of period ) ) Cash flow hedges, net of tax 371 ) End of period 166 ) Treasury Stock - Series C Preferred Beginning and end of period ) ) Treasury Stock - Common Beginning and end of period ) ) Total Shareholders' Equity $ 115,937 $ 82,000 See accompanying Notes to Consolidated Financial Statements. 6 NATIONAL BEVERAGE CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In thousands) Three Months Ended August 2, July 27, Operating Activities: Net income $ 15,363 $ 12,070 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 3,048 2,948 Deferred income tax provision (benefit) 117 ) (Gain) loss on disposal of property, net ) 14 Stock-based compensation 51 37 Changes in assets and liabilities: Trade receivables ) 1,523 Inventories ) ) Prepaid and other assets 941 564 Accounts payable ) 317 Accrued and other liabilities 9,332 5,338 Net cash provided by operating activities 18,200 18,171 Investing Activities: Additions to property, plant and equipment ) ) Proceeds from sale of property, plant and equipment 1,848 - Net cash provided by (used in) investing activities 255 ) Financing Activities: Dividends paid on preferred stock ) ) Repayments under credit facilities ) ) Redemption of preferred stock ) - Proceeds from stock options exercised 23 4 Stock-based tax benefits 2 3 Net cash used in financing activities ) ) Net Increase in Cash and Equivalents 7,355 10,631 Cash and Equivalents - Beginning of Year 29,932 18,267 Cash and Equivalents - End of Period $ 37,287 $ 28,898 Other Cash Flow Information: Interest paid $ 117 $ 223 Income taxes paid $ 132 $ 770 See accompanying Notes to Consolidated Financial Statements. 7 NATIONAL BEVERAGE CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) National Beverage Corp. develops, manufactures, markets and sells a diverse portfolio of flavored beverage products primarily in North America. Incorporated in Delaware in 1985, National Beverage Corp. is a holding company for various operating subsidiaries. When used in this report, the terms “we,” “us,” “our,” “Company” and “National Beverage” mean National Beverage Corp. and its subsidiaries. 1. SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The consolidated financial statements include the accounts of National Beverage Corp. and its subsidiaries. Significant intercompany transactions and accounts have been eliminated. The consolidated financial statements have been prepared in accordance with United States generally accepted accounting principles (“GAAP”) and rules and regulations of the Securities and Exchange Commission for interim financial reporting. Accordingly, they do not include all information and notes presented in the annual consolidated financial statements. The consolidated financial statements should be read in conjunction with the annual consolidated financial statements and accompanying notes included in our Annual Report on Form 10-K for the fiscal year ended May 3, 2014. The accounting policies used in these interim consolidated financial statements are consistent with those used in the annual consolidated financial statements. The preparation of financial statements requires management to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes. Actual results could differ from those estimates. In our opinion, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. Results for the interim periods presented are not necessarily indicative of results which might be expected for the entire fiscal year. Derivative Financial Instruments We use derivative financial instruments to partially mitigate our exposure to changes in raw material costs. All derivative financial instruments are recorded at fair value in our Consolidated Balance Sheets. The estimated fair value of derivative financial instruments is calculated based on market rates to settle the instruments. We do not use derivative financial instruments for trading or speculative purposes. Credit risk related to derivative financial instruments is managed by requiring high credit standards for counterparties and frequent cash settlements. See Note 5. Earnings Per Common Share Basic earnings per common share is computed by dividing earnings available to common shareholders by the weighted average number of common shares outstanding during the period. Diluted earnings per common share is calculated in a similar manner, but includes the dilutive effect of stock options. Inventories Inventories are stated at the lower of first-in, first-out cost or market. Inventories at August 2, 2014 are comprised of finished goods of $28.1 million and raw materials of $19.4 million. Inventories at May 3, 2014 are comprised of finished goods of $27.2 million and raw materials of $16.7 million. 8 2 . PROPERTY, PLANT AND EQUIPMENT Property consists of the following: (In thousands) August 2, 2014 May 3, 2014 Land $ $ Buildings and improvements Machinery and equipment Total Less accumulated depreciation ) ) Property, plant and equipment – net $ $ Depreciation expense was $2.7 million for the three months ended August 2, 2014 and $2.5 million for the three months ended July 27, 2013. 3 . DEBT At August 2, 2014, a subsidiary of the Company maintained unsecured revolving credit facilities with banks aggregating $100 million (the “Credit Facilities”). The Credit Facilities expire from November 22, 2015 to April 30, 2016 and current borrowings bear interest at .9% above one-month LIBOR (1.1% at August 2, 2014). Borrowings outstanding under the Credit Facilities were $25 million at August 2, 2014 and $30 million at May 3, 2014. At August 2, 2014, $2.2 million of the Credit Facilities were used for standby letters of credit and $72.8 million were available for borrowings. The Credit Facilities require the subsidiary to maintain certain financial ratios, including debt to net worth and debt to EBITDA (as defined in the Credit Facilities), and contain other restrictions, none of which are expected to have a material effect on our operations or financial position. At August 2, 2014, we were in compliance with all loan covenants. 4 . STOCK-BASED COMPENSATION During the three months ended August 2, 2014, options to purchase 186,300 shares of common stock were granted (weighted average exercise price of $17.59 per share) and options to purchase 2,000 shares were exercised (weighted average exercise price of $11.35 per share). At August 2, 2014, options to purchase 588,655 shares (weighted average exercise price of $9.81 per share) were outstanding and stock-based awards to purchase 2,851,789 shares of common stock were available for grant. 5 . DERIVATIVE FINANCIAL INSTRUMENTS From time to time, we enter into aluminum swap contracts to partially mitigate our exposure to changes in the cost of aluminum cans. Such financial instruments are designated and accounted for as a cash flow hedge. Accordingly, gains or losses attributable to the effective portion of the cash flow hedge are reported in Accumulated Other Comprehensive Income (Loss) (“AOCI”) and reclassified into earnings through cost of sales in the period in which the hedged transaction affects earnings. The ineffective portion of the change in fair value of our cash flow hedge was immaterial. The following summarizes the gains (losses) recognized in the Consolidated Statements of Income and AOCI relative to cash flow hedges for the three months ended August 2, 2014 and July 27, 2013: 9 (In thousands) Recognized in AOCI: Gain (loss) before income taxes $ $ ) Less income tax provision (benefit) ) Net ) Reclassified from AOCI to cost of sales: Gain (loss) before income taxes 15 ) Less income tax provision (benefit) 5 ) Net 10 ) Net change to AOCI $ $ ) As of August 2, 2014, the notional amount of our outstanding aluminum swap contracts was $6.5 million and, assuming no change in the commodity prices, $595,000 of unrealized gain before tax will be reclassified from AOCI and recognized in earnings over the next nine months. See Note 1. As of August 2, 2014 and May 3, 2014, the fair value of the derivative asset was $595,000 and $5,000, respectively, which was included in prepaid and other assets. Such valuation does not entail a significant amount of judgment and the inputs that are significant to the fair value measurement are Level 2 as defined by the fair value hierarchy as they are observable market based inputs or unobservable inputs that are corroborated by market data. 6 . PREFERRED STOCK REDEMPTION On August 1, 2014, the Company redeemed 120,000 shares of Series D Preferred, representing 50% of the amount outstanding, for an aggregate price of $6 million plus accrued dividends. In connection therewith, the Company accreted and charged to retained earnings $89,000 of original issuance costs, which was deducted from income available to common shareholders for earnings per share calculation. 7 . COMMITMENTS AND CONTINGENCIES As of August 2, 2014, we guaranteed the residual value of certain leased equipment in the amount of $5.2 million. On July 31, 2014, the lease term was extended for 36 months to August 1, 2017. If the proceeds from the sale of such equipment are less than the balance required by the lease when the lease terminates, the Company shall be required to pay the difference up to such guaranteed amount. The Company expects to have no loss on such guarantee. 10 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview National Beverage Corp. is an acknowledged leader in the development, manufacturing, marketing and sale of a diverse portfolio of flavored beverage products. Our primary market focus is the United States, but our products are also distributed in Canada, Mexico, the Caribbean, Latin America, the Pacific Rim, Asia, Europe and the Middle East. A holding company for various operating subsidiaries, National Beverage Corp. was incorporated in Delaware in 1985 and began trading as a public company on the NASDAQ Stock Market in 1991. In this report, the terms “we,” “us,” “our,” “Company” and “National Beverage” mean National Beverage Corp. and its subsidiaries unless indicated otherwise. Our brands consist of (i) beverages geared toward the active and health-conscious consumer (“Power+ Brands”), including energy drinks and shots, juices, sparkling waters and enhanced beverages, and (ii) Carbonated Soft Drinks in a variety of flavors as well as regular, diet and reduced-calorie options. In addition, we produce soft drinks for certain retailers (“Allied Brands”) that endorse the “Strategic Alliance” concept of having our brands and Allied Brands marketed to effectuate enhanced growth of both. We employ a philosophy that emphasizes vertical integration; our manufacturing model integrates the procurement of raw materials and production of concentrates with the manufacture of finished products in our twelve manufacturing facilities. To service a diverse customer base that includes numerous national retailers as well as thousands of smaller “up-and-down-the-street” accounts, we have developed a hybrid distribution system that promotes and utilizes customer warehouse distribution facilities and our own direct-store delivery fleet plus the direct-store delivery systems of independent distributors and wholesalers. We consider ourselves to be a leader in the development and sale of flavored beverage products. The National Beverage Corp. brand portfolio contains a wide variety of beverages to meet consumer needs in a multitude of market segments. Our portfolio of Power+ Brands is targeted to consumers seeking healthier and functional alternatives to complement their active lifestyles, and includes LaCroix® and LaCroix Cúrate™ sparkling water products; Rip It® energy drinks and shots; and Everfresh® and Everfresh Premier Varietals™, 100% juice and juice-based products. Our carbonated soft drink flavor development spans 125 years originating with our flagship brands, Shasta® and Faygo®. Our strategy emphasizes the growth of our products by (i) expanding our focus on healthier and functional beverages tailored toward healthy, active lifestyles, (ii) offering a beverage portfolio of proprietary flavors with distinctive packaging and broad demographic appeal, (iii) supporting the franchise value of regional brands, (iv) appealing to the “quality-value” expectations of the family consumer, and (v) responding to demographic trends by developing innovative products designed to expand distribution. The majority of our sales are seasonal with the highest volume typically realized during the summer months. As a result, our operating results from one fiscal quarter to the next may not be comparable. Additionally, our operating results are affected by numerous factors, including fluctuations in the costs of raw materials, changes in consumer preference for beverage products, competitive pricing in the marketplace and weather conditions. 11 RESULTS OF OPERATIONS Three Months Ended August 2, 2014 ( first quarter of fiscal 2015 ) compared to Three Months Ended July 27, 2013 ( first quarter of fiscal 2014 ) Net sales for the first quarter of fiscal 2015 increased 1.3% to $174.6 million compared to $172.4 million for the first quarter of fiscal 2014. The sales improvement is due to case volume growth of 19.3% for Power+ brands and 2.1% for branded carbonated soft drinks. Such volume increase was partially offset by a decline in allied branded volume and a 2.9% decline in unit pricing due to changes in product mix. Gross profit approximated 34.3% of net sales for the first quarter of fiscal 2015 compared to 34.1% of net sales for the first quarter of fiscal 2014. The gross profit improvement is due to favorable product mix changes. Cost of sales per unit declined 3.2%. Selling, general and administrative expenses were $37.6 million or 21.6% of net sales for the first quarter of fiscal 2015 compared to $40.1 million or 23.3% of net sales for the first quarter of fiscal 2014. The decline in expenses was due to lower selling and marketing costs. Interest expense decreased to $124,000 for the first quarter of fiscal 2015, primarily due to lower borrowings under credit facilities. Other income includes a $1.3 million gain on sale of property in the first quarter of fiscal 2015. The Company’s effective income tax rate, based upon estimated annual income tax rates, was 34.0% for the first quarter of fiscal 2015 and 34.5% for the first quarter of fiscal 2014. The difference between the effective rate and the federal statutory rate of 35% was primarily due to the effect of state income taxes and the manufacturing deduction. LIQUIDITY AND FINANCIAL CONDITION Liquidity and Capital Resources Our principal source of funds is cash generated from operations and borrowings available under our credit facilities. At August 2, 2014, we maintained $100 million unsecured revolving credit facilities of which $25 million of borrowings were outstanding and $2.2 million was used for standby letters of credit. We believe that existing capital resources will be sufficient to meet our liquidity and capital requirements for the next twelve months. On August 1, 2014, the Company redeemed 120,000 shares of Series D Preferred, representing 50% of the amount outstanding, for an aggregate price of $6 million. See Note 6 of Notes to Consolidated Financial Statements. Cash Flows The Company’s cash position for the first quarter of fiscal 2015 increased $7.4 million from May 3, 2014, which compares to an increase of $10.6 million for the first quarter of fiscal 2014. Net cash provided by operating activities for the first quarter of fiscal 2015 amounted to $18.2 million which is unchanged from the first quarter of fiscal 2014. For the first quarter of fiscal 2015, cash flow was principally provided by net income of $15.4 million and depreciation and amortization aggregating $3.0 million, offset in part by seasonal increases in trade receivables and inventory. 12 Net cash used in investing activities for the first quarter of fiscal 2015 reflects capital expenditures of $1.6 million, compared to capital expenditures of $2.4 million for the first quarter of fiscal 2014. Also, the first quarter of fiscal 2015 includes proceeds from sale of property of $1.8 million. Net cash used in financing activities for the first quarter of fiscal 2015 amounted to $11.1 million, which included $5 million in principal repayments under credit facilities and $6 million used for the redemption of preferred stock. Financial Position During the first quarter of fiscal 2015, working capital increased $6.5 million to $85.1 million. The improvement in working capital resulted primarily from higher cash, trade receivables and inventories. Trade receivables increased $2.4 million due to higher sales as days sales outstanding decreased from 34.7 days at May 3, 2014 to 31.6 days at August 2, 2014. Inventories increased approximately $3.6 million primarily due to higher quantities to support seasonal increases in sales and new product introductions. The current ratio was 2.3 to 1 at August 2, 2014 and 2.2 to 1 at May 3, 2014. ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK There have been no material changes in market risks from those reported in our Annual Report on Form 10-K for the fiscal year ended May 3, 2014. ITEM 4. CONTROLS AND PROCEDURES As of the end of the period covered by this report, we carried out an evaluation, under the supervision and with the participation of the Company’s management, including our Chief Executive Officer and Principal Financial Officer, of the effectiveness of the design and operation of our “disclosure controls and procedures” (as defined in Rule 13a-15(e) of the Exchange Act). Based upon that evaluation, the Chief Executive Officer and Principal Financial Officer concluded that our disclosure controls and procedures were effective to ensure information required to be disclosed by us in reports we file or submit under the Exchange Act is (1)recorded, processed, summarized and reported within the time periods specified in SEC rules and (2)accumulated and communicated to our management, including our Chief Executive Officer and Principal Financial Officer, to allow timely decisions regarding required disclosure. There were no changes in our internal control over financial reporting during our most recent fiscal quarter that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. FORWARD-LOOKING STATEMENTS Certain statements in this Quarterly Report on Form 10-Q (the “Form 10-Q”) constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, but are not limited to, the following: general economic and business conditions, pricing of competitive products, success in acquiring other beverage businesses, success of new product and flavor introductions, fluctuations in the costs of raw materials, our ability to increase selling prices, continued retailer support for our products, changes in consumer preferences, success of implementing business strategies, changes in business strategy or development plans, government regulations, regional weather conditions and other factors referenced in this Form 10-Q. For a further list and description of various risks, relevant factors and uncertainties that could cause future results or events to differ materially from those expressed or implied in our forward-looking statements, see the “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” sections contained in our Annual Report on Form 10-K for the fiscal year ended May 3, 2014 and other filings with the Securities and Exchange Commission. We disclaim an obligation to update any such factors or to publicly announce the results of any revisions to any forward-looking statements contained herein to reflect future events or developments. 13 PART II - OTHER INFORMATION ITEM 1A. RISK FACTORS There have been no material changes in risk factors from those reported in our Annual Report on Form 10-K for the fiscal year ended May 3, 2014. ITEM 6. EXHIBITS Exhibit No. Description Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Certification of Principal Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 The following financial information from National Beverage Corp. Quarterly Report on Form 10-Q for the quarterly period ended August 2, 2014, formatted in XBRL (eXtensible Business Reporting Language): (i) Consolidated Balance Sheets; (ii) Consolidated Statements of Income; (iii) Consolidated Statements of Comprehensive Income; (iv) Consolidated Statements of Shareholders’ Equity; (v) Consolidated Statements of Cash Flows; and (vi) the Notes to Consolidated Financial Statements. 14 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: September 11, 2014 National Beverage Corp. (Registrant) By: /s/ Gregory P. Cook Gregory P. Cook Vice President – Controller and Chief Accounting Officer 15
